DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application was deemed abandoned on 08/07/2020. A notice of abandonment was mailed to the applicant on 09/03/2020. However, Applicant filed a petition on 10/30/2020 to revive the application arguing that Applicant’s office never received the non-final rejection of 02/07/2020. The petition was granted by the Office on 03/03/2021. This Office Action is responsive to the granting of the petition. Claims 5-6 and 21 were previously canceled. Claims 1-4, 7-20, and 22-26 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive.
Applicant mainly argues citing paragraph [0050] of prior art of record Devinoy. For the convenience of the Applicant, this paragraph is reproduced below in its entirety.
[0050] Address comparator 230 may include a circuit configured to receive input from a plurality of patch address registers 220 and an address from data bus 130, and to output a first signal identifying a matching patch address register and a second signal indicating whether the address from data bus 130 matches any of the patch address registers 220. The first output signal may be coupled to the first multiplexer 240. The first output signal may be multiple bits corresponding to the number of patch address registers 220. For example, if there are 32 patch address registers, the first output signal may be 5 bits. The second output signal may be a single bit and be coupled to the second multiplexer 250.


The Examiner respectfully disagrees. The Examiner respectfully submits that Devinoy shows a block diagram of the patching circuit in FIG. 2. In order to avoid cluttering the block diagram, a block representation of a plurality of comparators is shown in FIG. 2.
As shown above in para 0050, Devinoy teaches that “[address] comparator 230 may include a circuit configured to receive input from a plurality of patch address registers 220 and an address from data bus 130, and to output a first signal identifying a matching patch address register and a second signal indicating whether the address from data bus 130 matches any of the patch address registers 220.” Para 0050 of Devinoy. More importantly, Devinoy explicitly states above in para 0050 that the first output signal of the comparator “may be multiple bits corresponding to the number of patch address registers 220.” This clearly shows that there are a plurality of comparators each comparator comparing an address stored in an address register with the address from data bus 130. See FIG. 2 of Devinoy which clearly illustrates that a plurality of address registers each storing a patch address is connected to the comparator block 230 and the comparator 230 compares the address of each of the address register with the address from the data bus 130. Again, it is respectfully submitted that in order to avoid cluttering the block diagram of FIG. 2, a block representation of multiple comparators 230 is shown in FIG. 2.

The Examiner respectfully disagrees. The Examiner respectfully submits that Devinoy merely mentions as an example of encoding the comparators output. Devinoy states “For example, if there are 32 patch address registers, the first output signal may be 5 bits.” Para 0050 of Devinoy. This is merely an example and is suggestive of alternative embodiments. In other words, in some embodiments, the outputs of the plurality of the comparators 230 may be encoded. Despite this example of an alternative embodiment given by Devinoy, Devinoy clearly states that there are a plurality of comparators and the first output signal of the comparator “may be multiple bits corresponding to the number of patch address registers 220.”
In view of foregoing remarks, independent claims 1, 12, and 15-16 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4, 7-20, and 22-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Devinoy et al. US 2014/0149643 (“Devinoy”).
As per independent claim 1, Devinoy teaches A patching system for patching a memory (FIG. 2 illustrates a diagram of a patch circuit 200, para 0047. Patch circuit 200 is configured to patch errors in ROM 110, para 0046 and FIG. 1) comprising:
a number n of patching circuits, with n>1 (A patch address register 210, a patch data register 220, and an address comparator 230 are collectively mapped to the claimed patching circuit, paras 0048-0050 and FIG. 2. As shown in FIG. 2, there are 32 patch address registers 210, 32 patch data registers 220 each corresponding to a patch address register 210, and 32 address comparators 230),
a selecting unit (A first multiplexer 240 and a second multiplexer 250 are collectively mapped to the claimed selecting unit, see paras 0051-0052),
wherein each of the n patching circuits comprises (A patch address register 210, a patch data register 220, and an address comparator 230 are collectively mapped to the claimed patching circuit, paras 0048-0050 and FIG. 2): 
an address register configured to store a first memory address identifying an address in the memory (The addresses stored in patch address registers 210 may correspond to addresses in ROM 110, para 0048 and FIG. 2),
a comparison unit (Address comparator 230, para 0050 and FIG. 2) configured to receive a second memory address identifying an address in the memory from an address bus, and to receive the first memory address from the address register (Address comparator 230 may include a circuit configured to receive input from a plurality of patch address registers 220 and an address from bus 130, para wherein the comparison unit is further configured to compare the first memory address with the second memory address (Address comparator 230 is to output a first signal identifying a matching patch address register and a second signal indicating whether the address from bus 130 matches any of the patch address registers 220, para 0050 and FIG. 2) and to send a control signal to the selecting unit, wherein the control signal is based on the comparison performed by the comparison unit (The first output signal may be multiple bits corresponding to the number of patch address registers 220. For example, if there are 32 patch address registers, the first output signal may be 5 bits. The second output signal may be a single bit and be coupled to the second multiplexer 250, para 0050 and FIG. 2),
a data register associated with the address register configured to store a data to be used for patching the memory (Patch data registers 220 may be configured to store patch data for correcting an error in ROM 110, para 0049 and FIGS. 1-2),
wherein the selecting unit (The first multiplexer 240 and the second multiplexer 250 are collectively mapped to the claimed selecting unit, see paras 0051-0052) is configured to:
receive n input values wherein each of the n input values is received from the data register of a different patching circuit of the n patching circuits (The first multiplexer 240 may be a circuit or multiplexer configured to select the content of one of patch data registers 230, para 0051 and FIG. 2),
receive a data bus value from an input data bus, wherein the data bus value corresponds to the value stored in a position of the memory identified by the second memory address (The second multiplexer 250 may be a circuit or multiplexer configured to select the patch data output from the first multiplexer 240 or the ROM data output by ROM controller 120, para 0052 and FIG. 2),
select one of the received n input values or the data bus value based on the comparison performed by the n comparison units, to obtain an output value; and send the output value to an output data bus (The second multiplexer 250 may be a circuit or multiplexer configured to select the patch data output from the first multiplexer 240 or the ROM data output by ROM controller 120. The second multiplexer 250 may receive the second output of address comparator 230 as a selection input. The second multiplexer 250 may output the selected data to data bus 130, para 0052 and FIG. 2),
wherein the selecting unit (The first multiplexer 240 and the second multiplexer 250 are collectively mapped to the claimed selecting unit, see paras 0051-0052) comprises:
at least one a first multiplexer configured to receive the n input values (The first multiplexer 240 may be a circuit or multiplexer configured to select the content of one of patch data registers 230, para 0051 and FIG. 2),
a decision unit (Address comparator 230, para 0050 and FIG. 2) configured to translate the each of the n control signals received from the n comparison units into a first multiplexer control signal and to control the first multiplexer to select one of the n input values based on the n first multiplexer control signal (Address comparator 230 is to output a first signal identifying a matching patch address register. The first output signal may be multiple bits corresponding to the number of patch 
a second multiplexer (The second multiplexer 250, para 0052 and FIG. 2) configured to receive the selected one of the n input values from the first multiplexer, to receive the data bus value (The second multiplexer 250 may be a circuit or multiplexer configured to select the patch data output from the first multiplexer 240 or the ROM data output by ROM controller 120, para 0052 and FIG. 2) and a second multiplexer control signal wherein the decision unit is further configured to translate the n control signals received from the n comparison units into a second multiplexer control signal and to control the second multiplexer to select the selected one of the n input values or the data bus value to obtain the output value based on the second multiplexer control signal (The second multiplexer 250 may receive the second output of address comparator 230 as a selection input. The second multiplexer 250 may output the selected data to data bus 130, para 0052 and FIG. 2).
As per dependent claim 2, Devinoy discloses the system of claim 1. Devinoy teaches wherein the selecting unit is further configured to select the input value received from the data register of the i-th patching circuit if, based on the comparison performed by the comparison unit of the i-th patching circuit, the first and the second addresses match, to obtain the output value; and to select the data bus value if, based on the comparisons performed by the comparison units of each of the n patching circuits, the first and the second addresses do not match in any of the comparisons units of the n patching circuits, to obtain the output value (Referring to FIG. 4, a determination is made as to whether the received address (step 415) matches addresses in patch address registers 210 (step 425). If any of the addresses in patch address registers 210 matches the received address, method 400 may proceed to step 430 where the patch circuit 200 may select a patch data register 220 corresponding to the matching patch address register 210. If there are no matching addresses in patch address registers 210, the method 400 may proceed to step 450 where the patch circuit 200 may select data from the ROM controller 120, paras 0064-0067).
As per dependent claim 3, Devinoy discloses the system of claim 1. Devinoy teaches wherein at least one of the data register values represent a single data or single instruction (Each patch register may store a number of bits corresponding to a ROM address content, a bus width, or user code instruction size, para 0049. The patch data may include a branch instruction or exception call, para 0046).
As per dependent claim 4, Devinoy discloses the system of claim 3. Devinoy teaches wherein at least one of the data register values represent an exception instruction (The patch data may include a branch instruction or exception call, para 0046).
As per dependent claim 7, Devinoy discloses the system of claim 1. Devinoy teaches wherein the memory is a Non-volatile Memory (ROM 110 is a nonvolatile memory, FIG. 1).
As per dependent claim 8, Devinoy discloses the system of claim 1. Devinoy teaches wherein at least one of the comparison units comprise a combinatorial circuit (As shown in FIG. 2, address comparator 230 is a combinatorial circuit).
Devinoy teaches further comprising a configuration unit configured to receive a data or a memory address and to store the data or the memory address respectively in a data register or an address register (Patch address registers 210 may be programmed by configuration bus 140.Patch data registers 220 may be programmed by configuration bus 140, paras 0048-0049).
As per dependent claim 10, Devinoy discloses the system of claim 1. Devinoy teaches further comprising a control register (Status register 270, para 0066 and FIG. 2) configured to store at least one indication of whether at least one of the patching circuit is enabled, wherein if the n patching circuits are not enabled, the selecting unit is further configured to select the value from the input data bus regardless the comparisons performed by the comparisons units (Referring to FIG. 4, if status register 270 indicates that the matching patch address register is enabled, the method 400 may proceed to step 445. If the status register 270 indicates that the matching patch address register is not enabled, the method 400 may proceed to step 450. In step 445, patch module 200 may select data from the corresponding patch data register. Alternatively, in step 450, patch module 200 may select data from the ROM controller 120, paras 0066-0067).
As per dependent claim 11, Devinoy discloses the system of claim 10. Devinoy teaches further comprising a configuration unit configured to receive a data or a memory address and to store the data or the memory address respectively in a data register or an address register (Patch address registers 210 may be 
and wherein the configuration unit is further configured to receive a data and to store the data in the control register (Status register 270 may be configured using configuration bus 140, para 0054).
As per independent claim 12, most of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1. For processor and memory see FIG. 1 of Devinoy (CPU 150, RAM 160).
As per other claim limitations of independent claim 12, Devinoy teaches said memory (ROM 110, FIG. 1),
a processing unit (CPU 150, FIG. 1),
said address bus connected to said memory, to said processing unit, and to said patching circuit (Data bus 130, FIG. 1),
said input data bus connected to said memory and to said patching circuit (Data bus 130, FIG. 1),
said output data bus connected to said patching circuit and to said processing unit (Data bus 130, FIG. 1).
As per dependent claim 13, Devinoy discloses the system of claim 12. Devinoy teaches wherein said system is integrated in a System On a Chip (IC 100 of FIG. 1 may be a microcontroller or system-on-a-chip, para 0034).
As per dependent claim 14, Devinoy discloses the system of claim 12. Devinoy teaches wherein said processing unit comprises a bus master unit configured to control said address bus and said data bus (Referring to FIG. 1, IC 100 may include 
As per independent claim 15, most of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1. 
As per other claim limitations, Devinoy teaches selecting a memory address; selecting a value for patching the memory address; causing the memory address to be stored in an address register; and  causing the value for patching the memory address to be stored in a data register associated with the address register (Patch address registers 210 may be programmed by configuration bus 140.Patch data registers 220 may be programmed by configuration bus 140, paras 0048-0049).
As per claims 16-19 and 22-26, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-4 and 7-11.
As per dependent claim 20, Devinoy discloses the method of claim 16. Devinoy teaches wherein at least one of the comparison units is further configured to send a control signal to the selecting unit, wherein the control signal is based on the comparison performed by the comparison unit (Address comparator 230 may include a circuit configured to receive input from a plurality of patch address registers 220 and an address from data bus 130, and to output a first signal identifying a matching patch address register and a second signal indicating whether the address from data bus 130 matches any of the patch address registers 220. The first output .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132